OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
the   cxsqtion              fQ    ths rreord rrquasted ulthoat                    yqpmmt ot the
rtatutery iam thsmmr.
            w desn it wlnra~MFf        te sst forth !MFrb tbs 1rn$thy
pOTiEiXI8    Of th8 Canttary   Code rrleting    to Tit81 rtatirtior.
.% !lUlU FU$SWrd, bCJW6WF,Oh484 FUlW . RUb 3&+a                   of
Arti     un     ve;midS xoROt0tUd Civ%&Gt8tutu8 - and find n0
SUi89tiOIlfB&F ntrloh ~~SQBt Ot thhr 8t8tUtOP~ frcl rpst be
?iUiYUd. 9 u lug & ao f r a idlta tutm  prmldse   ?or thr isas to ba
                                oovlu,    sl$o @ovidlag. that       the
                                                   E?UQ    and    co?l!Aatacootmt            oi   SIJ
                                                  ix884 for th8 pU?pO84 ot              dfmhping
cx~enrss         inuurrad         in tbo     mafeo88aant         and opurrtlon         of the
Vital Statttior               h6t.
           Th18              d6p6rtRQBt
                                     hcl8
                                 b8d OOOU;ri(Pt0 OPFdilly  F'ntiUW
 tha twrty to ,rjhioh pm rater, a 0099 or nhioh aooampaaim
paP mlqt’.ut. %mu wu8 ratltird      La a proslmetion  by the
i%8idtUIt. Or the %IitWi sktta8,   UiiO8titII JUb 1, 1943,
whuro %n         the   artlolos O? t&u eac.ltantioa,14 la aueber,                             worm
86t   fOrthe

                  hPtiole         III,    Psrapaph        I of 8aid        cmrontion,         provideat
                  “Consular           affioors    anad aployQer            in a orram-
       late;           O? th eSta te8r r h la tlw
                   artionalu                  h y a x*lp
       p lnt66, aad not rag8gs$ la -01 pzlratr oaoupatlon
       fOF $8iR within thti aO?FitOFt    bi   @‘a Stat8 in d&hid3
       thaf rrareltar thair iUSIOtbB8~     mhall  k  srampt  from
       all tuu,   Watlonal, Ststa,     ?rorlwlal    and URlnloLpel,
       lnoltwllDgtale8 of teu, waga OF U18Pi.8 raoaircd
       lpa8ffla~l~                in aewpauatlon          fa     aaasolar         sorvloae,
       arut they 8b11                 be QXQm9t    irOr    all    kb&O       at    nhaFgO@
       iRQid@Bt             t0 thQ lf8QfiliiD&$, rQgiSt~0tiIXl,               1188 OF
       OiFOIlhtiPa               Of   VUhtObb.       kb#V’SP,       thal    dt811     EOt
       be uma       hm taxurlstled
                       t                on rooomb of the
      yossama  ! 011 or OnnaFehip of bmovnb1.u FPOpJFtp
      sitwtad     tithln  thrr territory o? the Xste in
      r-oh    they axarCt8u their     fUnQtriclll8 OP tUXU
      levied against LnOma       durivad iTOe%rWap6PY Oi
      my kiti zituated. within saoh tsrrltory          or 8.0
      loll&ng th4rato."
.